SECOND AMENDMENT TO PURCHASE AGREEMENT
 
This Second Amendment to Purchase Agreement (“Second Amendment”) entered into as
of March 25, 2009 by and between BLUE EARTH SOLUTIONS TENNESSEE, Inc., a
Tennessee corporation (“Purchaser”) and THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA,  New York corporation, successor by merger to Berkshire Life Insurance
Company, a Massachusetts corporation (“Seller”);
 
WITNESSETH:
 
WHEREAS, Seller and Purchases entered into that certain Purchase and Sale
Agreement, effectively dated January 8, 2009 (the “Contract”) and extended the
Contract pursuant to an Amendment to Purchase Agreement entered into as of
February 12, 2009 (the “First Amendment”), and
 
WHEREAS, Purchaser and Seller desire to continue with the Contract subject to
the changes thereto hereinafter set forth;
 
NOW, THEREFORE, for and in consideration of the premises hereof and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Seller do hereby covenant, stipulate and agree as
follows:
 
1.  
Closing Date:  Seller and Purchaser agree and recognize that the Closing date
for this transaction shall be on or before April 30, 2009.

 
2.  
All other terms and conditions set forth in the Agreement shall remain in full
force and effect.

 
3.  
This Second Amendment may be executed in multiple counterparts, each of which
shall be deemed an original.

 
4.  
The Agreement, as modified herein, is hereby ratified and confirmed by the
parties as binding upon each of them and enforceable against them in accordance
with its terms and conditions.

 
IN WITNESS WHEREOF, the parties have executed this Amendment to Purchase and
Sale Agreement as of the date set forth above.
 

 
PURCHASER:
     
BLUE EARTH SOLUTIONS, TENNESSEE, INC., a Tennessee Corporation
      By:
/s/James Cohen
  Name: 
James Cohen, Jr.
  Title:
Vice President
     
SELLER:
     
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, a New York corporation,
successor by merger to Berkshire Life Insurance Company, a Massachusetts
corporation
      By:
/s/Robert LoPascio
  Name:
Robert LoPascio
  Title:
Senior Director